DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mignot et al. (US 2020/0388567, previously cited, hereinafter, Mignot) in view of Ishizaka et al. (US 2010/0081276, previously cited, hereinafter, Ishizaka.)
In regard to claim 1, in figs. 7 and 12-13, for example, Mignot discloses an apparatus 100 (metallization in semiconductor structure, para [0041]) with super via integration in an integrated circuit, the apparatus comprising:
a first metal layer 108, or MO (para [0028]);
a second metal layer M1 (para [0029]), wherein the second metal layer is adjacent to the first metal layer;
a third metal layer 146 (para [0041]), wherein the third metal layer is adjacent to the second metal layer and is non-adjacent to the first metal layer (M1 is in between);
a super via 132, or SVIA (para [0034]) interconnecting the first metal layer and the third metal layer through a dielectric material 114 (para [0043]), wherein the super via is filled with a selective metal (see para [0034] where the materials for the SVIA are listed and have one known property, allow electrical connection.)
Regarding the limitation, the metal is grown with the carbonyl or chlorine precursor; the limitation is considered as a product-by-process limitation (grown with carbonyl precursor); thus, it has not been given a patentable weight in a product or apparatus claim (the precursor is also described in the current specification as a process/method (para [0007].) Nevertheless, to make the record clear since such method of growing the metal is well-known to one of ordinary skill in the art, the office hereby incorporates Ishizaka to demonstrate the obviousness of using the method, wherein the selective metal is grown with a carbonyl precursor.
Ishizaka, in figs. 1A-E, discloses an analogous device, via structure or a dual damascene structure, 100 (para [0020]), the structure comprises a metal layer 112 and the metal is formed using a carbonyl precursor gas in order to control the dimensions of the element. This is known in the art (paras [0024-0025].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the process/method as taught in order to take the advantage.
Furthermore, regarding the newly added limitation, “the selective metal of the super via”, Mignot indeed discloses this limitation. Similar to the current claimed limitation, the SVIA is formed by making an opening, or trench, 130 (described in para [0033], fig. 2). The Trench/opening then filled with metal 132. Thus, the selective metal is the metal of the SVIA. Therefore, Mignot discloses the newly added limitation.
Regarding claim 2, Mignot further discloses wherein the super via is filled into a trench in the dielectric material (fig. 7).
Regarding claim 3, Mignot further discloses wherein the selective metal is tungsten (W) (para [0043].)
Regarding claim 4, Mignot further discloses wherein the selective metal is either ruthenium (Ru) or cobalt (Co) (para [0034].)
Regarding claim 7, Mignot further discloses wherein the super via is fully filled with the selective metal (fig. 7.)
Regarding claims 9-10, the limitations as claimed are considered to be processes of making the layers or the structure; thus, they are not given a patentable weight in an apparatus claim. However, Mignot and Ishizaka discuss such methods since they are known in the art. See Mignot’s para [0002] or Ishizaka’s para [0019].)
Regarding claim 11, Mignot further discloses wherein the selective metal is in contact with the dielectric material (fig. 7.)    
In regard to claims 5 and 6, Mignot discloses all of the claimed limitations as mentioned above. Mignot also further discusses the need for using a wetting/barrier/adhesion layer in between the metal layer and the dielectric layer in a trench in order to prevent the diffusion of metal into the dielectric layer (para [0040].) Thus, it is known to one of ordinary skill in the art. Mignot, however, does not show such adhesion/barrier layer in the disclosed drawings. Nevertheless, for the clarity of the record, Ishizaka, as mentioned above, is incorporated herein to show the known barrier/adhesion later that may be formed between a metal layer and a dielectric layer. For instance, in fig. 1A, Ishizaka discloses an analogous apparatus or structure 100 (para [0021]) including metal layers 122/102 formed in a trench (para [0039].) Ishizaka further teaches the use of a barrier/adhesion layer 118 (para [0039]) that is formed between dielectric layer 104 (para [0021] and metal layer 104 (para [0021]) in order to protect the dielectric layer from diffusion and metallic poisoning. This is also common and known in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form a barrier layer in between metal and dielectric materials in order to take the known advantage.
Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,805,972, previously cited, hereinafter, Zhang) in view of Ishizaka.
Regarding claim 1, in figs. 1-4, Zhang discloses an apparatus 10 with super via, or skip via (see the title) integration in an integrated circuit, the apparatus comprising a plurality of wiring levels, e.g., MO, M1, etc.;
a first metal layer 14;
a second metal layer 20, wherein the second metal layer is adjacent to the first metal layer;
a third metal layer 40 (fig. 4), wherein the third metal layer is adjacent to the second metal layer and is non-adjacent to the first metal layer; and
a super via either 32a or 32b interconnecting the first metal layer and the third metal layer through a dielectric material, or insulator layer, 18, wherein the super via is filled with a selective metal 38 and 40. Regarding the “carbonyl precursor” process limitation, see the above discussion.
Regarding claim 2, Zhang further discloses wherein the super via is filled into a trench in the dielectric material. See fig. 4.
Regarding claims 3-4, as mentioned in claim 1 above, Zhang further discloses wherein the selective metal is tungsten (W), Cobalt.
Regarding claim 7, Zhang further discloses wherein the super via is fully filled on the sides with the selective metal.
Regarding claims 9-10, as mentioned in claims 9-10 above, the limitations as claimed are considered to be processes of making the layers or the structure; thus, they are not given a patentable weight in an apparatus claim. However, Zhang or Ishizaka, does discuss such methods since they are known in the art. See Zhang’s Fig. 4. See also the discussions above regarding claims 9-10.
Regarding claim 11, Zhang further discloses wherein the selective metal is in contact with the dielectric material. See fig. 4.
Regarding claims 5 and 6, Ishizaka, as mentioned above, is incorporated herein to show the known barrier/adhesion layer that may be formed between a metal layer and a dielectric layer. For instance, in fig. 1A, Ishizaka discloses an analogous apparatus or structure 100 (para [0021]) including metal layers 122/102 formed in a trench (para [0039].) Ishizaka further teaches the use of a barrier/adhesion layer 118 (para [0039]) that is formed between dielectric layer 104 (para [0021] and metal layer 104 (para [0021]) in order to protect the dielectric layer from diffusion and metallic poisoning. This is also common and known in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form a barrier layer in between metal and dielectric materials in order to take the known advantage.
Response to Arguments
The remarks of June 22, 2022 have been fully considered but are not persuasive for the reasons below.  The rejection of claims 1-7 and 9-11 under 35 U.S.C. § 103 as unpatentable over Mignot in view of Ishizaka and Zhang in view of Ishizaka is maintained.
On pages 8-9 of the remarks, it appears the applicant argues that the examiner failed to establish a proper prima facie case of obviousness because Ishizaka teaches away from the combination as stated in the rejection, or the both cannot be combined.  For the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of nonpreferred embodiments. The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis, but Applicant’s remarks are only generalizations not tied to the facts of the cases.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
In the arguments, Applicant argues the cited art does not disclose the limitation, “selective metal of the super via is grown with the carbonyl or chlorine precursor”. As previously addressed in the previous office action, and the above discussion, the method of forming the selective metal, grown with the carbonyl or chlorine precursor, is considered to be a product-by-process limitation. Since, the claims are claiming a structure of the device or apparatus, this method limitation is considered to be a product-by-process limitation; thus, it will bot be given a patentable weight in a product claim. The patentability of the product, in this case, does not depend on its method of making. Even though, if the cited product was indeed made by a different process, the current claimed product is the same (or identical) as the disclosed product, the super via, by the above prior art, the claimed limitation is unpatentable. Nevertheless, by courtesy, the office incorporates Ishizaka to show that the process is a well known process that is widely used to form the metal layers. Thus, the above combination indeed discloses all of the limitations. Also, as mentioned above the combination also discloses the selective metal of the via (newly added limitation.) Thus, the above rejection is proper and maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/               Primary Examiner, Art Unit 2814